DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 11/22/2021, in which, claims 1-5, are pending. Claims 1 and 9, are independent. Claims 2-8 and 10-15, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Waragai et al., (USPAP 2020/0299082]).

Referring to claim 1, Waragal teaches a sheet separating device ([100 of fig 1]) comprising: a stacker ([tray 110 of fig 1]), configured to stack a plurality of sheets ([a plurality of sheets S is stackable on the tray 110] see 0023-0024); a pickup member ([roller 120 of fig 1]), configured to convey the plurality of sheets one by one from the stacker ([the pickup roller 120 is a pickup rotator that feeds the plurality of sheets S one by one] see 0023-0024]); 
an air supplier including an air outlet, ([an air outlet 124C side in an air blowing direction A] see 0036]), at a downstream side of the stacker ([110 of fig 1]), in a sheet conveyance direction in which a sheet is conveyed from the plurality of sheets on the stacker, ([110 of fig 1]) the air supplier being configured to blow air toward a downstream end of the plurality of sheets in the sheet conveyance direction ([the air outlets 124C are disposed so as to blow the air out toward the leading end of the sheets S in the sheet feeding direction] see 0041-0042); and 
a sheet floating restraint ([112A of fig 1]) configured to restrict floating of a part of the plurality of sheets separated by air blown from the air outlet, the sheet floating restraint ([112A of fig 1]) being replaceable with another sheet floating restraint, the sheet floating restraint and said another sheet floating restraint having respective shapes different from each other, ([see 0024-0025, the side sheet floating restraint pair 112A is disposed on opposed widthwise end portions of the sheet separating device 100 perpendicular to the sheet feeding direction to restrain floating of a part of the plurality of sheets S separated from each other]).

Referring to claim 2, Waragai teaches a sheet separating device ([100 of fig 1]), further comprising a notification unit configured to make a notification to prompt a user to change the sheet floating restraint based on change information, (by changing the position of fastening the screw 130D in a longitudinal direction in the long slot 100B, an inclination angle of the front sheet floating restraint 130 is adjustable see 0032-0033]).

Referring to claim 3, Waragai teaches a sheet separating device ([100 of fig 1]), wherein the change information includes sheet information of the plurality of sheets stacked on the stacker, ([a plurality of sheets S is stackable on the tray 110] see 0023-0024).

Referring to claim 4, Waragai teaches a sheet separating device ([100 of fig 1]), wherein the sheet floating restraint has a sloped face inclined away from a surface of the sheet stacked on the stacker, ([stacker 110 of fig 1]), toward upstream in the sheet conveyance direction, and wherein the sheet floating restraint after being changed has a larger inclination angle of the sloped face to the surface of the sheet, as the sheet indicated by the sheet information is thicker or heavier, ([see 0024-0025, the side sheet floating restraint pair 112A is disposed on opposed widthwise end portions of the sheet separating device 100 perpendicular to the sheet feeding direction to restrain floating of a part of the plurality of sheets S]).

Referring to claim 5, Waragai teaches a sheet separating device ([100 of fig 1]),  wherein the air supplier includes a plurality of air outlets including the air outlet, in a width direction of the plurality of sheets, and wherein the sheet floating restraint includes a shield configured to block a part of the plurality of air outlets in a case in which the sheet indicated by the sheet information has a predetermined small size in the width direction of the sheet, ([see 0024-0025, the side sheet floating restraint pair 112A is disposed on opposed widthwise end portions of the sheet separating device 100 perpendicular to the sheet feeding direction to restrain floating of a part of the plurality of sheets S separated from each other]).

Referring to claim 6, Waragai teaches a sheet separating device ([100 of fig 1]), wherein the change information includes remaining sheet amount information of the plurality of sheets stacked on the stacker, ([a plurality of sheets S is stackable on the tray 110] see 0023-0024]).

Referring to claim 7, Waragai teaches a sheet separating device ([100 of fig 1]), wherein the sheet floating restraint is configured to guide air blown from the air outlet, toward downstream in the sheet conveyance direction, ([the sheet floating restraint in a direction in which a distance between the sheet floating restraint and the surface of the plurality of sheets increases from an air outlet side, the angle being an acute angle]).

Referring to claim 8, Waragai teaches a sheet separating device ([100 of fig 1]) and an image forming device ([100 of fig 1]) configured to form an image on the sheet separated by the sheet separating device.

Referring to claim 9, Waragai teaches a sheet separating device ([100 of fig 1]) comprising: a stacker ([tray 110 of fig 1]), configured to stack a plurality of sheets ([a plurality of sheets S is stackable on the tray 110] see 0023-0024); a pickup member ([roller 120 of fig 1]), configured to convey the plurality of sheets one by one from the stacker ([the pickup roller 120 is a pickup rotator that feeds the plurality of sheets S one by one] see 0023-0024]); 
an air supplier including an air outlet, ([an air outlet 124C side in an air blowing direction A] see 0036]), at a downstream side of the stacker ([110 of fig 1]), in a sheet conveyance direction in which a sheet is conveyed from the plurality of sheets on the stacker, ([110 of fig 1]) the air supplier being configured to blow air toward a downstream end of the plurality of sheets in the sheet conveyance direction ([the air outlets 124C are disposed so as to blow the air out toward the leading end of the sheets S in the sheet feeding direction] see 0041-0042); and 
a sheet floating restraint ([112A of fig 1]) configured to restrict floating of a part of the plurality of sheets separated by air blown from the air outlet, the sheet floating restraint ([112A of fig 1]) being replaceable with another sheet floating restraint, the sheet floating restraint and said another sheet floating restraint having respective shapes different from each other, ([see 0024-0025, the side sheet floating restraint pair 112A is disposed on opposed widthwise end portions of the sheet separating device 100 perpendicular to the sheet feeding direction to restrain floating of a part of the plurality of sheets S separated from each other]);
an adjuster ([guide plate changes 130 of fig 3]) configured to change a shape or a posture of the sheet floating restraint, ([130 of fig 3]) based on change information, ([see 0032, the posture of the upper guide plate 131 changes as the inclination angle of the front sheet floating restraint 130 changes]).

Referring to claim 10, Waragai teaches a sheet separating device ([100 of fig 1]), wherein the change information includes sheet information of the plurality of sheets stacked on the stacked ([a plurality of sheets S is stackable on the tray 110] see 0023-0024).

Referring to claim 11, Waragai teaches a sheet separating device ([100 of fig 1]), wherein the sheet floating restraint has a sloped face inclined away from a surface of the sheet stacked on the stacker, toward upstream in the sheet conveyance direction, and wherein the sheet floating restraint after being changed has a larger inclination angle of the sloped face to the surface of the sheet, as the sheet indicated by the sheet information is thicker or heavier, ([sheet floating restraint 130 is adjustable, see 0032]).

Referring to claim 12, Warangai teaches a sheet separating device ([100 of fig 1]), wherein the air supplier includes a plurality of air outlets including the air outlet, in a width direction of the plurality of sheets, and wherein the sheet floating restraint ([sheet floating restraint 112A, in a case in which a single side sheet floating restraint 112A is disposed on either one of the side fence pair 112]), includes a shield configured to block a part of the plurality of air outlets in a case in which the sheet indicated by the sheet information has a predetermined small size in the width direction of the sheet, ([the four air outlets 124C are disposed as illustrated in FIG. 3, the front sheet floating restraints 130 are located above the air outlets 124C. see 0031]).

Referring to claim 13, Warangai teaches a sheet separating device ([100 of fig 1]), wherein the change information includes remaining sheet amount information of the plurality of sheets stacked on the stacker, ([a plurality of sheets S is stackable on the tray 110] see 0023-0024]).

Referring to claim 14, Warangai teaches a sheet separating device ([100 of fig 1]) wherein the sheet floating restraint is configured to guide air blown from the air outlet, toward downstream in the sheet conveyance direction, ([sheet floating restraint 112A. In a case in which a single side sheet floating restraint 112A is disposed on either one of the side fence pair 112]).

Referring to claim 15, Warangai teaches a sheet separating device ([100 of fig 1]) comprising: an image forming device configured to form an image on the sheet separated by the sheet separating device ([a plurality of sheets S is stackable on the tray 110] see 0023-0024]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677